EXHIBIT 10.1


MEMORANDUM OF UNDERSTANDING FOR THE PURCHASE OF SERIES A PREFERRED STOCK AND
COMMON SHARES OF APPLE RUSH COMPANY AND RUSHNET, INC.
 
LiveWire Ergogenics, Inc. (“LiveWire”) is prepared to invest $725,000 worth of
its common shares of LiveWire Ergogenics, Inc (OTCBB “LVVV”) as well as $50,000
in cash to purchase control of Apple Rush Company and Rushnet, Inc. (the
“Companies”) under the terms contained in this term sheet. With the exception of
the section of this agreement relating to expenses, this term sheet is a
non-binding document prepared for discussion purposes only, and the proposed
investment is specifically subject to customary stock purchase agreements, legal
due diligence, and other conditions precedent contained herein, all satisfactory
to the LiveWire in its sole discretion


 

Company: Apple Rush Company and Rushnet, Inc. (“Apple Rush and Rushnet” or the
“Company”).     Investors: LiveWire Ergogenics (“LiveWire”).     Investment
Amount: 5 million shares (the “Investment Amount”).     Investment Form: Common
Stock and Series A Preferred Stock (the “Series A Preferred”). 2.5 million
shares of LiveWire Ergogenics shall go to purchase approximately 6 billion
shares of Apple Rush, Inc, and 2.5 million shares of LiveWire shall go to Robert
Corr, along with $50,000 in cash to purchase Mr. Corr’s SuperVoting Preferred
Stock in Apple Rush, Inc. and Rushnet, Inc.     Ownership: 60% of the
fully-diluted, post-investment capitalization, plus ownership of the Preferred
Stock in both Apple Rush, Inc and Rushnet, Inc. Apple Rush will issue
7,252,034,443 shares to LiveWire which represents 60% of the outstanding shares.
After the transaction, Apple Rush, Inc will have 12,086,724,072 shares
outstanding.     Additional Capital: LiveWire will pay all costs to bring both
companies up to full reporting status.     Registration Rights: LiveWire will
grant Mr. Robert Corr demand registration rights on his Apple Rush shares,
subject to SEC approval.

 
 
1

--------------------------------------------------------------------------------

 

 
 

Closing: Assuming satisfactory completion of due diligence and timely acceptance
of this Summary Term Sheet, LiveWire expects to execute definitive agreements
and issue shares upon the completion of the due diligence and documentation
process, but no later than March 31, 2014. The closing is subject to the
following:

 

(a)   Conclusion of the management contract and employment agreements of Apple
Rush.     (b)   LiveWire will complete due diligence on all aspects of the
Company, including references and background checks on senior management. During
due diligence, the Company agrees to provide LiveWire and its accountants,
attorneys and other representatives complete access to the Company’s
accountants, attorneys, facilities, employees, books, records, customers,
backlog and vendors and such other individuals and information as needed;      
(c)   The absence of a material adverse change with respect to the Company;    
(d)   Any required governmental or shareholder approvals or waivers;     (e)  
Upon completion of the transaction, Apple Rush will change its name to LiveWire
Herbaceuticals, Inc.     (f)   Satisfactory completion of legal documentation;
and

 
 

Stock Options: An option pool will be established, representing 10% of the
fully-diluted shares outstanding, to reward current key employees for
outstanding performance and to attract additional management, as needed.    
Trademarks: Mr. Corr will agree to transfer the trademarks and all intellectual
property to Apple Rush as soon as practicable. These trademarks include:        
Cana BLISS     Cana RUSH     The exclusive license to bottle, distribute and
sublicense Apple Rush brands in all flavors     Ginseng Rush

 
 
2

--------------------------------------------------------------------------------

 

 
 

Definitive Agreements: The investment will be made pursuant to definitive
agreements, which will contain, among other things, appropriate representations
and warranties of the Company. Specific and appropriate remedies to material
violations of agreements will be included.     Expiration: This Summary Term
Sheet will expire on March 7, 2014.

 
Except for the exclusivity and confidentiality provisions described above, this
Summary Term Sheet will not give rise to a binding agreement, and no such
binding agreement will exist with respect to such provisions until definitive
agreements have been executed and delivered.
 
Agreed and Accepted:
 

         
By:
LiveWire Ergogenics, Inc  
 
 
 
Chief Executive Officer  
 
 
 
   
 
  By:   /s/ Bill Hodson                           By: Apple Rush/Rushnet        
Chief Executive Officer                 By:   /s/ Robert Corr                




 
3